Name: 2003/136/EC: Commission Decision of 27 February 2003 on the approval of the plans for the eradication of classical swine fever in feral pigs and emergency vaccination of feral pigs against classical swine fever in Luxembourg (Text with EEA relevance) (notified under document number C(2003) 627)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  agricultural activity;  Europe;  natural environment
 Date Published: 2003-02-28

 Avis juridique important|32003D01362003/136/EC: Commission Decision of 27 February 2003 on the approval of the plans for the eradication of classical swine fever in feral pigs and emergency vaccination of feral pigs against classical swine fever in Luxembourg (Text with EEA relevance) (notified under document number C(2003) 627) Official Journal L 053 , 28/02/2003 P. 0052 - 0053Commission Decisionof 27 February 2003on the approval of the plans for the eradication of classical swine fever in feral pigs and emergency vaccination of feral pigs against classical swine fever in Luxembourg(notified under document number C(2003) 627)(Only the French text is authentic)(Text with EEA relevance)(2003/136/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 16(1), Article 20(2), Article 25(3) and Article 29(2) thereof,Whereas:(1) In 2001 classical swine fever was confirmed in the feral pig population in Luxembourg.(2) A plan to eradicate classical swine fever in the feral pig population from Luxembourg was approved by the Commission with Decision 2002/181/EC of 28 February 2002 approving the plan presented by Luxembourg for the eradication of classical swine fever in feral pigs in certain areas of Luxembourg(2).(3) In the light of the epidemiological situation, Luxembourg has submitted a plan for the emergency vaccination of feral pigs in Luxembourg.(4) The submitted plan has been examined and found to comply with the provisions of Directive 2001/89/EC.(5) The authorities of Luxembourg have authorised the use of a live attenuated vaccine against classical swine fever (C strain) to be used for the immunisation of feral pigs by means of oral baits.(6) The authorities of Luxembourg have undertaken: (i) to keep under continuous review the measures in place to control classical swine fever in Luxembourg in strict cooperation with the Commission services, in the light of the evolution in the epidemiological situation; and (ii) to improve the collection of demographic data on the feral pigs and the epidemiological information on which the eradication and vaccination plans which are approved by this Decision are based. The authorities of Luxembourg shall amend the plans approved by this Decision and submit them to the Commission for further approval, as necessary.(7) Classical swine fever has been confirmed in the feral pigs in France, at the border with Luxembourg. The eradication plan submitted by France was approved by Commission Decision 2002/626/EC of 25 July 2002 approving the plan submitted by France for the eradication of classical swine fever from feral pigs in Moselle and Meurthe-et-Moselle(3).(8) For the sake of clarity it is appropriate to adopt a single Decision: (i) confirming the approval of the plan submitted by Luxembourg for the eradication of classical swine fever in feral pigs; (ii) approving the newly submitted plan for the emergency vaccination of feral pigs; (iii) establishing conditions to ensure, in the border areas concerned, the consistency of the measures to be implemented by Luxembourg with the measures applied by France; and (iv) repealing Decision 2002/181/EC.(9) For the sake of transparency it is appropriate to indicate in the present Decision the geographical areas where the eradication and emergency vaccination plans shall be implemented.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The plan submitted by Luxembourg for the eradication of classical swine fever in feral pigs in Luxembourg is approved.Article 2The plan submitted by Luxembourg for the emergency vaccination of feral pigs against classical swine fever in Luxembourg is approved.Article 3Luxembourg shall bring into force the laws, regulations and administrative provisions for implementing the plans referred to in Articles 1 and 2 in the areas referred to in the Annex.Article 4Luxembourg shall adopt appropriate measures in a strip of its territory with a width of not less than 20 km from the border with France in order to:(a) reduce as much as possible disturbance to the feral pig population causing long distance movements of feral pigs out of the area in question, taking into account natural and artificial barriers; and(b) decrease the density of the feral pig population.The above measures shall be adopted by Luxembourg in coordination and cooperation with the French authorities. They shall include regulation of hunting procedures, or, if necessary, suspension of hunting.Article 5Decision 2002/181/EC is repealed.Article 6This Decision is addressed to the Grand Duchy of Luxembourg and the French Republic.Done at Brussels, 27 February 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 61, 2.3.2002, p. 54.(3) OJ L 200, 30.7.2002, p. 37.ANNEXThe whole territory of Luxembourg.